Cite as 2016 Ark. App. 518

                  ARKANSAS COURT OF APPEALS
                                     DIVISIONS II & III
                                       No. CV-15-773


PROGRESSIVE ELDERCARE                              Opinion Delivered   NOVEMBER 2, 2016
SERVICES-SALINE, INC., d/b/a
HEARTLAND REHABILITATION AND                       APPEAL FROM THE SALINE COUNTY
CARE CENTER, PROGRESSIVE                           CIRCUIT COURT
ELDERCARE SERVICES, INC.;                          [NO. 63-CV-13-354-3]
PROCARE THERAPY SERVICES, LLC;
                                                   HONORABLE GRISHAM PHILLIPS,
JEJ INVESTMENTS, LLC; PONTHIE                      JUDGE
HOLDINGS, LLC; SOUTHERN
ADMINISTRATIVE SERVICES, LLC;                      AFFIRMED
CAREPLUS STAFFING SERVICES, LLC;
JOHN PONTHIE; ROSS PONTHIE;
MARK THOMPSON; AND EARNEST
JOHNSON IN HIS CAPACITY AS
ADMINISTRATOR OF HEARTLAND
REHABILITATION AND CARE
CENTER
                        APPELLANTS

V.

KEVIN GARRETT AS ATTORNEY-IN-
FACT FOR LOTTIE WHITE

                                   APPELLEE



                               DAVID M. GLOVER, Judge

        Progressive Eldercare Services—Saline, Inc., d/b/a Heartland Rehabilitation and Care

 Center (“Heartland”) appeals the Saline County Circuit Court’s denial of summary judgment

 that it is charitably immune to suit as a matter of law. In this interlocutory appeal, Heartland

 contends it is entitled to summary judgment as a matter of law based on the doctrine of

 charitable immunity and that appellee Kevin Garrett, as attorney-in-fact his mother, Lottie
                                 Cite as 2016 Ark. App. 518

White, failed to rebut its entitlement to charitable immunity. For the reasons stated in

Progressive Eldercare Services-Saline, Inc. v. Cauffiel, 2016 Ark. App. 523, ___ S.W.3d ___,

handed down today, we affirm.

       Affirmed.

       GRUBER, VAUGHT, HIXSON, and BROWN, JJ., agree.

       HARRISON, J., concurs.

       BRANDON J. HARRISON, Judge, concurring. I concur for the same reasons

expressed in my concurrence in Progressive Eldercare Services-Saline, Inc. v. Cauffiel, 2016 Ark.

App. 523, ___ S.W.3d. ___, handed down today.

       Kutak Rock LLP, by: Mark W. Dossett and Jeff Fletcher, for appellant.

       Reddick Moss, PLLC, by: Brian D. Reddick, Robert W. Francis, and Matthew D. Swindle,

for appellee.




                                               2